                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       CIVIL ACTION NO. 1:19-CV-00244-KDB
 STEPHANIE WILLIAMS,

                Plaintiff,

    v.                                                           ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                Defendant.


   THIS MATTER is before the court on Plaintiff’s Complaint (Doc. No. 1) and Defendant’s

Motion for Remand to the Commissioner for further administrative proceedings. (Doc. No. 12).

The Commissioner wishes to conduct further fact finding, including holding a new hearing.

Plaintiff’s counsel consents to the Government’s Motion for Remand.

   The Court finds good cause has been alleged for remand and that further administrative fact-

finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

   The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.

   SO ORDERED.
                                     Signed: February 14, 2020
